Case 8:20-cv-01727-JSM-JSS Document 1 Filed 11/21/19 Page 1 of 1 PageID 1




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                                 CASE NO:


FAITH SIMS,

        Plaintiff,
v.

ROCK'N MASSAGE, INC.,

        Defendant.
----------~'
                                           NOTICE OF REMOVAL

        Defendant, Rock'n Massage, Inc., pursuant to 28 U.S. Code§ 1446, hereby removes this case from

the Broward Circuit Court to the United States District Court for the Southern District of Florida. Plaintiff

filed this case alleging that the Defendant discriminated against her based on her race under42 U.S.C. Sec.

1981. Plaintiff's Complaint could have been filed in this Court as 28 U.S.C. § 1331 makes Section 1981

claims subject to this Court's jurisdiction as a claim arising under the laws of the United States.

        This Notice of Removal is filed within 30 days after the receipt by the Defendant, through service,

of a copy of the Complaint setting forth the claims for relief upon which such action or proceeding is based.

A copy of all process, pleadings, and orders served upon the Defendant in the Broward Circuit Court is

attached hereto. Defendant will promptly give Plaintiff's counsel and the Broward Clerk of Circuit Court

written notice of the removal to this Court.

                                         CERTIFICATE OF SERVICE

        I hereby certify that on November 2 1 , 2 0 1 9 , a copy hereof was filed with the Clerk of the

Court using CM/ECF and served on Jorge Freddy Perera, Esq., and Brody Max Shulman, Esq., Perera

Barnhart, 12555 Orange Drive, Second Floor, Davie, Florida 33330-4304, by email and mail.

                                          /s/ MARK GOLDSTEIN
                                          FL Bar No: 882186
                                          1835 NE Miami Gardens Drive, Suite 211
                                          Miami, Florida 33179
                                          Telephone: (305) 342-4839
                                          E-Mail: markgoldsteinattorney@gmail.com
